              Case 2:19-cr-00169-TLN Document 66 Filed 05/05/20 Page 1 of 3


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     LAUREN CROWE
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
                                                      Case No.: 2:19-cr-169 TLN
11
     UNITED STATES OF AMERICA,
12
                  Plaintiff,                          ORDER TO CONTINUE SENTENCING
13                                                    HEARING AND MODIFY PRE-SENTENCE
14   vs.                                              REPORT DEADLINES

15   LAUREN CROWE,
16                                                    Court:      Hon. Troy L. Nunley
                  Defendant.
17                                                    Date:       August 6, 2020

18

19                                                    Time:       9:30 a.m.

20

21

22

23

24

25
           The parties to this action, Plaintiff United States of America by and through Assistant
26
     U.S. Attorney Grant Rabenn and Attorney Todd D. Leras on behalf of Defendant Lauren Crowe,
27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
               Case 2:19-cr-00169-TLN Document 66 Filed 05/05/20 Page 2 of 3


 1   submit this request to continue the date presently set for Judgment and Sentencing in the above-
 2
     referenced matter from June 4, 2020 to August 6, 2020.
 3
            This matter resolved pursuant to a written plea agreement at the initial appearance before
 4
     the district court. Defendant’s probation interview and draft pre-sentence investigation report
 5

 6   have been completed. Defense counsel is requesting to continue the sentencing hearing to allow

 7   additional time to obtain materials in support of her sentencing request. Obtaining the materials
 8
     has been made more difficult by the COVID-19 global pandemic. California Governor Gavin
 9
     Newsom’s shelter in place order, issued as Executive Order N-33-20 on March 19, 2020, has
10
     understandably delayed the response of many public and private agency record-keepers.
11

12          A modification of the disclosure schedule and continuance of the sentencing hearing are

13   therefore necessary to allow sufficient time for the defense to prepare. The assigned probation
14
     officer has confirmed her availability on August 6, 2020.
15
            It is therefore requested that the Court modify its previously-set pre-sentence report
16
     disclosure schedule as follows:
17

18           1. Informal Objections to Draft Pre-Sentence Report: June 25, 2020;

19           2. Final Pre-Sentence Report Date: July 16, 2020;
20
             3. Motion for Correction Date: July 23, 2020; and
21
             4. Reply Date: July 30, 2020
22
            This request follows a guilty plea so an exclusion of time pursuant to the Speedy Trial
23

24   Act is not required. Assistant U.S. Attorney Grant Rabenn has reviewed this proposed order and

25   authorized Todd D. Leras via email to sign it on his behalf.
26

27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
                  Case 2:19-cr-00169-TLN Document 66 Filed 05/05/20 Page 3 of 3


 1   DATED: May 4, 2020
                                                    By     /s/ Todd D. Leras for
 2
                                                           GRANT RABENN
 3                                                         Assistant United States Attorney

 4   DATED: May 4, 2020                             By     /s/ Todd D. Leras
                                                           TODD D. LERAS
 5
                                                           Attorney for Defendant
 6                                                         LAUREN CROWE

 7

 8

 9

10                                                 ORDER
11
                The Judgment and Sentencing Hearing in this matter is continued to August 6, 2020, at
12
     9:30 a.m. The Court adopts the Pre-Sentence Report disclosure schedule proposed by the
13
     parties.
14

15              IT IS SO ORDERED.

16

17
     DATED: May 5, 2020
18                                                          Troy L. Nunley
                                                            United States District Judge
19

20

21

22

23

24

25

26

27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
